Citation Nr: 0945660	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  01-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and P.G.





ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran had active service from November 1973 to November 
1974.  

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
RO in Newark, New Jersey.  

The custody of the file was subsequently transferred to the 
RO in New York, New York, which is now VA's Agency of 
Original Jurisdiction (AOJ).  

The Veteran testified before a now-retired Veterans Law Judge 
in a hearing at the RO in July 2001.  

In October 2001 and July 2005, the Board remanded the file to 
the RO for further development.  

In May 2005, the Board notified the Veteran that he had a 
right to another hearing before a Veterans Law Judge who 
would decide his case.  The Board informed him of his options 
and told him that if he did not respond within 30 days, it 
would assume that he did not wish to have another hearing.  
The Veteran did not respond to that notice.  

The Board issued a decision in March 2007 denying the claim 
on appeal.  

The Veteran subsequently appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2008, the Court issued an order granting the parties' 
Joint Motion to vacate the decision and remand the case back 
to the Board for actions in compliance with the Court's 
order.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  

In this case, the Court determined that the RO did not fully 
comply with the Board's July 2005 remand instructions, which 
directed the RO to afford the Veteran a VA psychiatric 
examination to determine the onset and likely etiology of 
any acquired psychiatric disorder.  The remand instructed 
that: 

The claims folder, including a copy of 
this Remand, must be made available to 
the examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  

The examiner should be informed that the 
April to May 1975 Trenton Psychiatric 
Hospital summaries are in Volume I and 
references to depression are contained in 
his personnel records (Recommendation for 
General Discharge, Expeditious Program 
dated October 1974), located in the 
Veteran's Personnel File and found in 
Volume I.  

Although a VA examination was completed in October 2005 in 
response to the Board's remand, the report of such 
examination does not indicate that the examiner reviewed 
pertinent documents in the Veteran's claims file as 
requested.  Indeed, the examiner specifically indicated he 
was unable to locate the 1975 Trenton psychiatric 
hospitalization discharge summary or records.  

Because the October 2005 VA examination report does not 
indicate review of the claims folder as requested, an 
additional examination is needed.  See Stegall, supra.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should send the Veteran a letter meeting the 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2009).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the Veteran a 
notice letter meeting the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
of service connection, as appropriate.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
onset and likely etiology of any acquired 
psychiatric disorder.  All necessary 
special studies or tests should be 
accomplished.  

It is imperative that the examiner review 
the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The examiner should be informed that the 
April to May 1975 Trenton Psychiatric 
Hospital summaries are in Volume I and 
references to depression are contained in 
his personnel records (Recommendation for 
General Discharge, Expeditious Program 
dated October 1974,) located in the 
Veteran's Personnel File and found in 
Volume I.  

Following examination of the Veteran, the 
examiner should specifically offer an 
opinion as to the following:  

(a).  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has an acquired psychiatric 
disorder that had its clinical onset 
during his military service?  

(b).  If not, is it is at least as likely 
as not (50 percent probability or more) 
that a psychosis including bipolar 
disorder, if diagnosed, was manifested 
within a year following the Veteran's 
discharge from service?  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

